Order entered November 25, 2013




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-01166-CV

                     GREGORY SCOTT CUNNINGHAM, Appellant

                                              V.

                                BOBBY ANGLIN, Appellee

                      On Appeal from the County Court at Law No. 2
                                  Dallas County, Texas
                          Trial Court Cause No. CC-10-02454-B

                                          ORDER
       We GRANT the second motion of Lanetta Williams, Official Court Reporter for County

Court at Law No. 2 of Dallas County, Texas, for an extension of time to file the reporter’s

record. The reporter’s record shall be filed on or before Monday, December 2, 2013.


                                                     /s/   ADA BROWN
                                                           JUSTICE